*26ORDER
PER CURIAM.
Defendant appeals after conviction by a jury of three counts of the illegal sale of marijuana. The jury assessed punishment at five years on each count, and the court imposed sentences in accordance with the jury verdicts, the sentences to run concurrently. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment. An extended opinion would be of no precedential value. Judgment affirmed pursuant to Rule 30.-25(b).